Citation Nr: 1517219	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  13-11 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


WITNESSES AT HEARING ON APPEAL

The Appellant-Veteran and his spouse


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1969 to June 1971. 

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2010 rating decision of the Department of Veteran Affairs (VA) Regional Office (RO).

The Veteran testified in support of this claim during a November 2013 videoconference hearing before the undersigned Veterans Law Judge of the Board.  A transcript of the hearing has been associated with the claims file, so is of record.


FINDING OF FACT

The Veteran's service-connected disabilities preclude him from obtaining or maintaining employment that could be considered substantially gainful versus just marginal in comparison.


CONCLUSION OF LAW

The criteria are met for entitlement to a TDIU. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.18, 4.19 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, including apprising him of the information and evidence he is expected to provide versus that VA will obtain for him.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Veteran was provided this required notice and information concerning his TDIU claim in a December 2009 letter.  He has not alleged any notice deficiency during the processing and adjudication of this claim, certainly none that he and his attorney consider unduly prejudicial - meaning necessarily outcome determinative of this claim.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

VA also has a duty to assist the Veteran in developing this claim.  The claims file contains medical records, Social Security Administration (SSA) records, and statements in support of the Veteran's claim - also his hearing testimony.  There is no suggestion of additional records needing to be obtained, which are obtainable.  Further, as concerning the November 2013 videoconference hearing before the undersigned Veterans Law Judge (VLJ) of the Board, the U. S. Court of Appeals for Veterans Claims (Court/CAVC) held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ chairing a hearing fulfill two duties to comply with this VA regulation.  These duties consist of:  (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked and that may be potentially advantageous to the claimant's position.  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the hearing, to this end, the presiding VLJ and the Veteran's attorney - both in his argument and questioning - noted the basis of the prior determination denying this claim and the elements of the claim that were lacking to substantiate it.  The presiding VLJ sought to identify any pertinent evidence not then currently of record that might have been overlooked or was outstanding that might help to substantiate the claim.  The Veteran and his attorney did not assert during or since the hearing that VA had failed to comply with 38 C.F.R. § 3.103(c)(2) or otherwise identified any prejudice in the conducting of that hearing.  The hearing focused on the elements necessary to substantiate the claim and, consistent with Bryant, the presiding VLJ complied with the duties set forth in § 3.103(c)(2).


Indeed, the attorney submitted additional evidence during the hearing tending to show unemployability, and the Board also held the record open for an additional 30 days after the hearing - so until December 14, 2013 - to allow the attorney and Veteran time to obtain and submit still other supporting evidence.  See Haney v. Nicholson, 20 Vet. App. 301 (2006) (When a VLJ at a hearing exercises discretion to leave the record open for the appellant to submit evidence pursuant to 38 C.F.R. § 20.709, the VLJ must set a deadline as to how long the record will remain open, and if such deadline is not set at the hearing, fair process requires the Board to subsequently set a deadline by which the record will close and notify the appellant of that deadline before the claim can be adjudicated).  The additional evidence submitted during and since the hearing included a memorandum and report of a vocational expert.

As well, the Veteran was afforded a VA compensation examination in September 2009.  Also, in March 2010, an addendum to that September 2009 VA examination was provided.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the examination obtained in this case is adequate, as it provides findings relevant to determining the functional impact of the Veteran's service-connected disabilities, in turn allowing the Board (as the adjudicator) to determine their consequent effect on his employability.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  In a claim for a TDIU the ultimate question of whether a Veteran is capable of substantially gainful employment is not a medical one; that determination is for the adjudicator.  See 38 C.F.R. § 4.16(a); see also Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013) (noting that "applicable regulations place responsibility for the ultimate TDIU determination on the [adjudicator], not a medical examiner"); Floore v. Shinseki, 26 Vet. App. 376, 381 (2013) (observing that "medical examiners are responsible for providing a 'full description of the effects of disability upon the person's ordinary activity,' 38 C.F.R. § 4.10 (2013), but it is the rating official who is responsible for 'interpret[ing] reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present,' 38 C.F.R. § 4.2 (2013).").  It is currently the Veteran Benefits Administration's (VBA's) policy that:

If the facts of the case require VA to examine the Veteran [as part of his or her TDIU claim], do not ask the examiner to opine as to whether or not the Veteran is unemployable due to his or her service-connected disabilities.  The responsibility for this decision rests solely with the rating activity.  VA should request that the examiner comment instead on the functional impairment caused solely by the service-connected disabilities.

VBA Fast Letter 13-13 (Jun. 17, 2013) (citations omitted) (emphasis added).  While Fast Letters are not binding on the Board, the information contained therein is consistent with case law, as discussed above.  Floore, 26 Vet. App. at 381.

Legal Criteria

A TDIU requires impairment so severe that it is impossible for the average person to obtain and maintain a substantially gainful occupation.  Consideration may be given to the Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his age or impairment caused by disabilities that are not service connected.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340 , 3.341, 4.16, 4.18, 4.19 (2014).  In making this determination, the critical inquiry is "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  See Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).

While the regulations do not define "substantially gainful employment," VA Adjudication Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), defines the term as "that which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the Veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 (2000), the Veterans Court (CAVC) defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that the Veteran actually works and without regard to the Veteran's earned annual income...."

In Moore v. Derwinski, 1 Vet. App. 356, 359 (1991), the Court also discussed the meaning of "substantially gainful employment."  In this context, the Court noted the following standard announced by the United States Federal Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity. The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits. The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.

Marginal employment, for example, as a self-employed worker or at odd jobs or while employed at less than half of the usual remuneration, shall not be considered "substantially gainful employment."  38 C.F.R. § 4.16(a).  See also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 (1991).  That is, a Veteran may be considered as unemployable upon termination of employment that was provided on account of disability or in which special consideration or accommodation was given on account of the same.  See 38 C.F.R. § 4.18.  Marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  38 C.F.R. § 4.16(a).  Marginal employment also may be held to exist on a facts-found basis when earned annual income exceeds the poverty threshold.  Id. Such situations may include, but are not limited to, employment in a protected environment such as a family business or sheltered workshop.  Id.


Requiring a Veteran to prove that he is 100-percent, i.e., totally unemployable is different than requiring he prove that he cannot maintain substantially gainful employment.  The use of the word "substantially" suggests intent to impart flexibility into a determination of the Veteran's overall employability, whereas a requirement that a Veteran prove 100-percent unemployability leaves no flexibility.  See Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

And as the Court stated in Friscia v. Brown, 7 Vet. App. 294, 297 (1994), the Board may not reject a claim for a TDIU without producing evidence, as distinguished from mere conjecture, showing the Veteran can perform work that would produce sufficient income to be other than marginal.  See also Ferraro v. Derwinski, 1 Vet. App. 362 , 331-32 (1991).

That said, as already alluded to, to receive a TDIU, the Veteran's service-connected disabilities, alone, must be sufficiently severe to cause unemployability.  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  The Court also clarified in Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993), that the disability rating, itself, is recognition that industrial capabilities are impaired.  Indeed, according to 38 C.F.R. § 4.1, the degrees of disability specified in the Rating Schedule are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  See also 38 C.F.R. § 4.15.  So, above and beyond this, the record must reflect some factor that takes a particular case outside the norm in order for a claim for individual unemployability benefits to prevail.  As the Court further explained in Van Hoose, the mere fact that a Veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether he is capable of performing the physical and mental acts required by employment, not whether he can find employment.


If there is only one service-connected disability, it must be ratable at 60 percent or more.  Whereas, if there are two or more service-connected disabilities, at least one must be ratable at 40 percent or more with sufficient additional disability to bring the combined rating to 70 percent or more.  But disabilities resulting from common etiology or single accident will be considered as one disability in determining whether these threshold minimum rating requirements are met, so, too, as additional examples are disabilities affecting both upper and lower extremities.  38 C.F.R. § 4.16(a).

Even if the rating requirements of § 4.16(a) are not met, however, a TDIU is still grantable in this circumstance, albeit on an alternative extra-schedular basis under the special provisions of § 4.16(b), if it is shown the Veteran is indeed unemployable because of his service-connected disabilities.  While the Board does not have the authority to grant an extra-schedular rating in the first instance, it does have the authority to decide whether a claim should be referred to VA's Director of the Compensation and Pension (C&P) Service for this special consideration when the issue either is raised by the claimant or reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).

Analysis

The Board has reviewed all of the relevant evidence in the Veteran's claims file, with an emphasis on the medical evidence pertinent to this claim on appeal.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certain not in exhaustive detail, the extensive evidence of record.  Indeed, the U.S. Court of Appeals for the Federal Circuit has held that the Board must review the entire record, but does not have to discuss each and every piece of evidence. Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, the Board will summarize the relevant evidence where appropriate, and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, concerning the claim.  


The Veteran is service connected for posttraumatic stress disorder (PTSD), evaluated as 70-percent disabling from July 9, 2009 and left shoulder impingement syndrome with supraspinatus tendinosis, evaluated as 20-percent disabling from July 27, 2004, for a combined evaluation of 80-percent disabling from July 9, 2009.  He therefore meets the rating requirements of § 4.16(a) for consideration of his entitlement to a TDIU, that is, without having to instead resort to the special 
extra-schedular provisions of § 4.16(b).

The evidence reflects that the Veteran completed two years of college and has specialized training in repairing computers. (See March 2010 SSA disability report).  Prior to January 2010, he was employed as a Lead Information Technology Technician.  He alleges that, while he signed a voluntary employment separation agreement and release with his former employer, he is no longer able to obtain substantially gainful employment owing to his service-connected disabilities.  (See August 2010 Notice of Disagreement (NOD)).  The evidence in the claims file reflects that he was last employed on January 14, 2010.  (See February 2010 employment separation agreement and release).

The September 2009 VA medical examination notes the Veteran with difficulties lifting, carrying, reaching, decreased strength of upper extremity and pain, associated with his left shoulder disability.  The September 2009 PTSD examination notes him being worried about losing his job due to outburst towards others.  The examination report further notes symptoms such as fatigue, sleep impairment, restless, irritability, anger, constant suicidal ideations, poor hygiene, impaired memory, avoidance, flashbacks, and depression.

In the March 2010 addendum to that September 2009 examination, the examiner opined that the Veteran's left shoulder disability limits any employment requiring prolonged carrying, heavy lifting, or working overhead with his left arm.  The examiner explained that, since the Veteran is right-hand dominant, other light to moderate physical labor and sedentary employment are feasible with his service-connected left shoulder disability.  The examiner further opined that the Veteran's PTSD does not create a total occupational or social impairment.  However, the Veteran's decreased concentration, inappropriate behavior, memory loss, and difficulty establishing and maintaining interpersonal relationships, which are associated with his PTSD, would limit employment requiring significant interaction with others.  The examiner surmised the Veteran would be most successful in a loosely-supervised setting. 

In a statement received in January 2010, S. R., a former co-worker of the Veteran's, observed witnessing the Veteran struggle with comprehending information.  S. R. explained her having to become accustomed in taking "extra time" discussing work related issues with the Veteran. 

SSA records provided reflect that the Veteran, for SSA purposes, is disabled.  (See June 2010 SSA records).  SSA determinations are not binding on VA but are to be considered.  See Collier v. Derwinski, 1 Vet. App. 413, 417 (1991) (indicating the SSA's favorable determination, while probative evidence to be considered in a claim with VA, is not dispositive or altogether binding on VA since the agencies have different disability determination requirements).  An SSA psychological/psychiatric medical source statement notes the Veteran as being slow to understand simple questions and instructions, prone to distractibility, difficulty multi-tasking, difficulty concentrating, avoidance of others, and a dislike of "bosses".  In a May 2010 SSA teledictation, the examiner noted the Veteran with minimal skills interacting with others.  Lastly, while SSA records reflect that the Veteran avers that he is unable to work due to PTSD, his left shoulder disability, back problems, left wrist, and dizzy spells; the June 2010 disability determination explanation noted instead that his inability to work is more related to psychological reasons. 

In an October 2013 private employability assessment, the assessor opined that the Veteran's service-connected disabilities would prevent him from sustaining employment in the open and competitive market.  Noting the September 2009 VA examination, the assessor explained that, physically, the Veteran is limited to sedentary work.  The assessor continued to explain that the Veteran's skills obtained from construction and the information technology fields do not transfer to sedentary work and unskilled work is not available for someone who is loosely supervised.  The assessor further explained that the Veteran's PTSD symptoms, specifically his diminished persistence, pace, and concentration, preclude him from sustaining all work.

Certainly when considering this more recent evidence, the evidence supporting the claim is as probative (meaning as competent and credible) as the evidence against the claim.  And in this circumstance the Veteran is given the benefit of the doubt and his claim granted rather than denied.  38 C.F.R. §§ 3.102, 4.3.


ORDER

This claim of entitlement to a TDIU is granted, subject to the statutes and regulations governing the payment of VA compensation.




____________________________________________
KEITH W. ALLEN
Chief Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


